Order entered January 13, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-01190-CV

           JAMES MCCOLLUM AND FRANK D. MCCOLLUM III, Appellants

                                                V.

     U.S. BANK NATIONAL ASSOCIATIONS LEGAL TITLE TRUSTEE, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-03726-C

                                            ORDER
       The reporter’s record in this case is past due. By postcard dated October 31, 2019, we

notified Janet Wright, Official Court Reporter for County Court at Law No 3, that the reporter’s

record was overdue and directed her to file the reporter’s record within ten days. To date, the

reporter’s record has not been filed and Ms. Wright has not corresponded with the Court

regarding the reporter’s record.

       Accordingly, we ORDER Janet Wright, to file, within THIRTY DAYS of the date of

this order, either (1) the reporter’s record; (2) written verification no hearings were recorded; or

(3) written verification that appellants have not paid for or made arrangements to pay for the

reporter’s record and are not entitled to proceed without payment of costs. We notify appellants

that if we receive verification they have not requested the reporter’s record or are not entitled to
proceed without payment of costs and have not paid for or made arrangements to pay for the

reporter’s record, we will order the appeal submitted without the reporter’s record. See Tex. R.

App. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order to:

       Honorable Sally Montgomery
       Presiding Judge
       County Court at Law No. 3

       Janet Wright
       Official Court Reporter
       County Court at Law No. 3

       All parties




                                                   /s/     ROBERT D. BURNS, III
                                                           CHIEF JUSTICE